Exhibit 10.4

CONCENTRA INC.

AMENDMENT NO. 1 TO RESTRICTED STOCK AWARD AGREEMENTS

Employee/Recipient: Richard A. Parr II

This Amendment No. 1 to Restricted Stock Award Agreements (the “Amendment”) is
made and entered into as of the 23rd day of June, 2006, between Concentra Inc.,
a Delaware corporation formerly known as Concentra Managed Care, Inc. (the
“Company”), and you for the purpose of amending those certain Restricted Stock
Award Agreements dated, respectively, April 1, 2004, and December 15, 2004 (the
“Restricted Stock Award Agreements”), evidencing certain Awards to you of
Restricted Stock more fully described below pursuant to the Concentra Managed
Care, Inc. 1999 Stock Option and Restricted Stock Purchase Plan, as amended (the
“Plan”). Terms used herein with their initial letters capitalized and not
otherwise defined herein have the respective meanings assigned to them in the
Plan.

1. Accelerated Vesting of Restricted Stock.

(a) Description of Restricted Stock Affected. Pursuant to the Plan and the
Restricted Stock Award Agreements, the Board of Directors of the Company has
heretofore granted to you the number of shares of Restricted Stock set forth
below, subject to adjustment pursuant to the provisions of Section 7 of the
Restricted Stock Award Agreements (collectively, the “Restricted Shares”):

 

5,000 shares   Grant No.: RS000063 5,000 shares   Grant No.: RS000095 Total:
10,000 Shares of Restricted Stock

(b) Acceleration of Vesting. By authority granted by the Board of Directors of
the Company and the Administrator of the Plan, and anything in the Restricted
Stock Award Agreements to the contrary notwithstanding, all of the Restricted
Shares otherwise remaining unvested prior to your last day of full-time
employment by the Company shall immediately become fully-vested as of your last
day of full-time employment by the Company, and all restrictions with respect to
such Restricted Shares shall lapse as of such date.

2. No Change. Except as expressly modified by this Amendment, the Restricted
Stock Award Agreements shall continue in effect unchanged.

 

CONCENTRA INC.     Accepted and Agreed to as of       June 23, 2006: By:  

/s/ Daniel J. Thomas

   

/s/ Richard A. Parr II

  Daniel J. Thomas     Richard A. Parr II   President and Chief Executive
Officer     Employee/Optionee

 

1